Title: From Thomas Jefferson to Joel Barlow, 27 October 1808
From: Jefferson, Thomas
To: Barlow, Joel


                  
                     Oct. 27. 08.
                  
                  Th: Jefferson returns his thanks to mr Barlow for the communication of mr Coxe’s letter which has been read to mr Madison. the fact stated as to Burr was certainly unknown to us, and therefore the further particulars which mr Coxe sais he will be willing to give, will be acceptable, & may be useful. friendly salutations. 
                